                                                                                2/21/2019
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

 DOUG LAIR, et al.,                                     CV 12-12-H-CCL

                      Plaintiffs,
                                                              ORDER
         vs.

 JONATHAN MOTL, et al.,

                      Defendants.



      The United States Supreme Court having denied the petition for certiorari

filed by Plaintiffs, and the United States Court of Appeals for the Ninth Circuit

having reversed this Court's judgment in favor of Plaintiffs, the Court is prepared

to rule on Plaintiffs' pending motion for attorney's fees and expenses. (Doc. 293).

Plaintiffs are not the prevailing parties and therefore are not entitled to attorney's

fees or costs. Accordingly,

      IT IS HEREBY ORDERED that Plaintiffs' motion for attorney's fees and

costs (Doc. 293) is DENIED.

      Dated this 21st day of February, 2019.
